Citation Nr: 1027901	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for prostatic hypertrophy, 
secondary to Agent Orange.  

5.  Entitlement to an increased initial evaluation for peripheral 
neuropathy of the left lower extremity, currently rated 10 
percent disabling.  

6.  Entitlement to an increased initial evaluation for peripheral 
neuropathy of the right lower extremity, currently rated 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1966.  

The PTSD, hypertension, and asthma matters come to the Board of 
Veterans' Appeals (Board) from a March 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in April 2005, a statement of 
the case was issued in November 2005, and a substantive appeal 
was received in November 2005.  The remaining matters listed 
above come to the Board from a November 2007 rating decision of 
the VA RO.  A notice of disagreement was filed in February 2008, 
a statement of the case was issued in November 2008, and a 
substantive appeal was received in December 2008.  

The February 2008 notice of disagreement was also issued with 
regard to a compensable evaluation for erectile dysfunction.  A 
statement of the case was issued in November 2008.  However, in 
his substantive appeal the Veteran expressly indicated that he 
was not appealing the erectile dysfunction issue.  Thus, the 
erectile dysfunction issue is not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 

The Veteran testified at a hearing before the Board in April 
2010.  

The issues of service connection for hypertension, including as 
secondary to service-connected diabetes mellitus, type II, 
service connection for prostatic hypertrophy, service connection 
for asthma, and increased initial ratings for right and left 
lower extremity peripheral neuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The record shows that the Veteran reported that his PTSD stressor 
is related to his fear of hostile military activity; a VA 
psychiatrist has confirmed that the claimed stressor is adequate 
to support a diagnosis of PTSD and that the Veteran's symptoms 
are related to the claimed stressor; the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service in Vietnam; and there is no clear and 
convincing evidence to the contrary. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009); 3.304(f)(3)(effective July 13, 2010), 75 Fed. Reg. 
39843 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

The Veteran has indicated through statements and testimony that 
he was exposed to in-service stressors during his service in 
Vietnam when he was attached to the 25th Infantry.  He recalled 
in October or November of 1965 that they arrived on the General 
Walker in Cu Chi and unloaded from the ship.  He recalled that 
there were rocket and mortar attacks all around him and that he 
was very scared and lost a lot of friends that day.  

The Veteran's personnel records show that he was attached to the 
25th Infantry Division, Co. C, 725th Maintenance Battalion and 
had service in Vietnam from January 4, 1966 to May 27, 1966.  
Information obtained by the RO shows that the 25th Division, 
which included the 725th Maintenance Battalion departed for 
Vietnam in 1966 and that part of the 25th Division began arriving 
at Cu Chi northwest of Saigon in January 1966.

The Veteran is competent to report that he was afraid in service 
and experienced mortar and rocket attacks all around him.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He has indicated 
that the event took place in late 1965, although his personnel 
records show that his unit arrived in Cu Chi in January 1966.  In 
spite of this discrepancy in dates, the Board finds the Veteran's 
recollection of the in-service stressor events credible.  He has 
consistently reported that the same event of landing in Cu Chi 
with rocket and mortar attacks was the stressor event he 
remembered in Vietnam.  

A September 2005 VA treatment record signed by a VA psychiatrist 
notes the Veteran's reports of serving in Vietnam with the 25th 
Infantry.  The Veteran immediately broke down crying saying that 
he saw "lots of people killed," many of whom were close to him.  
He recalled unloading the ship, The General Walker, while mortars 
exploded and that he feared for his life.  He avoided talking 
about Vietnam and war news.  He had daily intrusive memories and 
nightmares most  nights.  He was told by his wife that he jumps 
out of bed yelling, "mortars!".  He is mostly detached from 
others, has intense anxiety around crowd, and startles with loud 
noises.  He also had problems sleeping and with anger control.  
The VA psychiatrist's assessment was chronic PTSD.

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, 
the record shows that entitlement to service connection for PTSD 
is warranted.  Specifically, the Veteran reported that his PTSD 
stressor is related to his fear of hostile military activity and 
a VA psychiatrist has confirmed that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  Moreover, the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service in Vietnam and there is no 
clear and convincing evidence to the contrary.  See 75 Fed. Reg. 
39843 (July 13, 2010).

For these reasons, the evidence supports the Veteran's service 
connection claim for PTSD and entitlement to the benefits sought 
is warranted.  

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for PTSD is granted subject to 
the rules and payment of monetary benefits.


REMAND

The Veteran contends that hypertension is secondary to service-
connected diabetes mellitus, type II.  Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  It 
should be noted that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

The Board notes that the Veteran underwent VA examinations in 
February 2005, October 2007, and July 2008 with regard to 
hypertension.  However, none of these examinations addressed the 
issue of whether the diabetes mellitus, type II, aggravated 
hypertension.  Under the circumstances, the Board believes that a 
VA examination with opinion is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has claimed entitlement to service connection for 
prostatic hypertrophy.  He has indicated that he has prostate 
cancer, which is a disease presumptively related to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  His personnel records 
confirm service in Vietnam, which means that he was presumably 
exposed to the herbicide Agent Orange.  Id.  Service treatment 
records reflect that the Veteran was assessed with urethritis, 
although this was assessed as related to sexually transmitted 
disease.  An October 2007 VA examination report notes that the 
Veteran has an enlarged prostate and frequent problems with 
voiding with severe urinary frequency and hesitancy.  The Veteran 
testified in the April 2010 hearing that he started to have 
problems with voiding and holding his urine after service in 1993 
or 1994.  

In light of the evidence of record, including the service 
treatment records and the Veteran's statements, and his presumed 
exposure to Agent Orange in service, the Board believes that a VA 
examination and opinion (based on a review of the claims file) 
with regard to the Veteran's claim of entitlement to service 
connection for prostatic hypertrophy, secondary to Agent Orange, 
is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran testified that he started having breathing problems 
in service and was given an inhaler and that he first sought 
treatment after service in 1993 or 1994, although the VA Medical 
Center of North Texas has indicated no record of this treatment.  
VA outpatient treatment records dated in October 2004 reflect 
that the Veteran was assessed with a history of asthma.  The 
service treatment records are negative for any findings of or 
treatment for asthma; however, the Veteran is competent to report 
that he had problems breathing in service and there is no reason 
shown to doubt his credibility, in this regard.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran had 
service in Vietnam and is presumed to have been exposed to Agent 
Orange in service.  See 38 C.F.R. §§ 3.307, 3.309.  This factor 
should be considered, as well.

As the record shows competent and credible reports of problems 
breathing in service, in-service exposure to Agent Orange, and a 
current diagnosis of asthma, a VA medical examination is 
necessary to resolve this claim.
  
The Veteran has alleged that his peripheral neuropathy of the 
bilateral lower extremities have worsened since his last VA 
examination in July 2008.  The VA's General Counsel has indicated 
that when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 (April 
7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that, where the veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  Thus, the Board 
is of the opinion that the Veteran should be afforded an 
additional VA examination.  

Additionally, the Veteran was not provided with VCAA notice that 
included information on disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice pertaining 
to his claim, which satisfies the requirements 
of the Court's holding in Dingess/Hartman, 
including notice of disability ratings and 
effective dates.  

2.  The Veteran should be afforded a VA 
examination to address his hypertension.  The 
claims folder should be forwarded to the 
examiner for review of all pertinent 
documents therein.  The examiner should be 
asked to confirm in his/her written report 
that he/she conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) diagnose any hypertension shown to exist;

b) opine whether any such hypertension is at 
least as likely as not (50 percent chance or 
greater) related to the Veteran's service-
connected diabetes mellitus, type II;

c) if not, opine whether any such 
hypertension is at least as likely as not (50 
percent chance or greater) aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II; and

d) provide detailed rationale, with specific 
references to the record, for the opinion.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current prostatic 
hypertrophy or other prostate condition.  The 
claims folder should be forwarded to the 
examiner for review of all pertinent documents 
therein.  Any medically indicated special 
tests should be accomplished.  After reviewing 
the claims file and examining the Veteran, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (50 percent 
chance or greater) that any current prostatic 
hypertrophy was manifested during the 
Veteran's active duty service.  

A rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA respiratory 
examination to determine the etiology of the 
Veteran's asthma.  Specifically the examiner 
should state whether it is at least as likely 
as not (50 percent chance or greater) that the 
Veteran's current asthma is related to his 
service.

In making this assessment, the examiner should 
consider the Veteran's credible lay statements 
of experiencing difficulty breathing in 
service, his exposure to Agent Orange in 
service, and all pertinent medical findings in 
the claims file.

The claims file must be reviewed in 
conjunction with this opinion and a rationale 
must be provided for all opinions given.

5.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his peripheral neuropathy of 
the bilateral lower extremities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's peripheral 
neuropathy of the bilateral lower extremities 
in detail.  A clear rationale for all opinions 
would be helpful and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

6.  After completion of the foregoing, 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


